Hiscock, J.
The trial fee of thirty dollars must be disallowed. There has been only one trial of the action and for that plaintiffs, without objection, have been allowed to tax a trial fee. The assessment of damages is not a trial, or, as claimed, an inquest so as to allow plaintiff to tax a trial fee. The other disbursements are allowed and the motion to disallow them'denied. I have no doubt that their allowance is amply provided for by the provisions of sections 3228 and 3256, Code.
Ordered accordingly.